Citation Nr: 0310958	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1967.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in July 2000.  That decision denied the 
veteran's claim of entitlement to TDIU.

The veteran also appealed the RO's denial of his claims for 
secondary service connection for bilateral hip and left foot 
disabilities.  The Board denied the appeal of those two 
claims in a June 2000 decision and remanded the issue that is 
the subject of this decision, entitlement to a TDIU, at the 
same time.  Review of the actions performed by the RO reveal 
that the mandate of that remand has been fulfilled.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal. 

2.  The veteran's service-connected disabilities are a right 
total knee replacement, currently rated at 30 percent; 
degenerative changes of the lumbosacral spine, currently 
rated at 10 percent; degenerative joint disease of the left 
knee, currently rated at 10 percent; a right great toe 
deformity with degenerative joint disease and amputation of 
the distal phalanx of the right middle finger, both rated 
noncompensable.  The veteran's combined service-connected 
disability rating is 50 percent.

3.  The veteran has a high school education and employment 
experience as a long-haul truck driver and electrician.

4.  The veteran's service-connected disabilities do not 
present a disability picture with any unusual or exceptional 
circumstances that would take his case outside the norm so as 
to warrant extraschedular ratings or preclude all forms of 
substantially gainful employment consistent with his 
education and employment experience.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2003); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO provided the veteran with the 
regulation implementing  VCAA in a supplemental statement of 
the case issued in January 2003.  

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his TDIU claim by various 
documents.  For example, the veteran was advised of the 
applicable criteria concerning TDIU by the December 2000 
Statement of the Case (SOC), the June 2001 Board Remand, and 
the January 2003 Supplemental Statement of the Case.  The 
Board notes that the VCAA made no change in the statutory or 
regulatory criteria which govern TDIU.  The VA, in the 
Board's remand, has indicated that VA would request any 
pertinent records identified by the veteran.  As such, the 
veteran was kept apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Factual Background

The veteran has established service connection for a right 
total knee replacement - currently rated at 30 percent, 
degenerative changes of the lumbosacral spine - currently 
rated at 10 percent, degenerative joint disease of the left 
knee - currently rated at 10 percent, a right great toe 
deformity with degenerative joint disease and amputation of 
the distal phalanx of the right middle finger both rated 
noncompensably.  The veteran's combined service-connected 
disability rating is 50 percent.  Review of the veteran's 
statements does not reveal disagreement with the ratings 
assigned his individual disabilities.  The veteran's 
accredited representative identified the sole issue on appeal 
in August 2000 as denial of individual unemployability.  The 
representative essentially argued that the veteran's three 
periods of hospitalization and recuperation following knee 
surgeries effectively prevented him from substantially 
gainful employment.

The Board notes that the veteran has been assigned temporary 
total disability ratings under 38 C.F.R. § 4.30 (convalescent 
ratings) and schedular 100 percent ratings under 38 C.F.R. 
§ 4.71a Diagnostic Code (DC) 5055 (100 rating for 1 year 
following implantation of prosthesis) following each of his 
three right knee surgeries in May 1993, June 1994, and 
December 1998.

The veteran testified at the RO in February 1992 in 
connection with an earlier claim.  At that time, the veteran 
testified that he drove a truck for 27 years as a long-haul 
truck driver.  He reported that he could no longer work 
because of his knee.  On his January 1999 application for 
TDIU, the veteran indicated that he had last worked as an 
electrician in 1992.  He reported that he completed four 
years of high school.  His most profitable year of employment 
had been in 1985 while employed as a truck driver.

The veteran was examined by VA for compensation purposes in 
January 1999.  His history was reviewed.  His most recent 
right knee surgery, the third, had involved a revision in 
December 1998 of the 1992 total knee arthroplasty.

He complained of generalized pain in both knees.  He noted 
constant swelling of the right knee post surgically, as well 
as numbness.  The knee pain was aggravated with more than 10 
minutes of standing, more than 10 minutes of walking, and 
with bending.  He used a cane for ambulation.  He described 
pain in the medial aspect of the left knee that was 
aggravated with prolonged walking.  He also noted swelling of 
the left knee.  There was no giving way or locking on the 
left side.

The veteran reported a fall in 1959 that resulted in a 
fracture of the tailbone.  He was treated conservatively at 
that time.  He described intermittent back pain that was 
aggravated with prolonged driving.  He reported radiation to 
his lower extremities, the left more than the right.  He also 
noted numbness of the left leg with prolonged driving.  

He had had bilateral knee surgeries and heart bypass surgery 
in 1993.  His other medical problems included hypertension, 
diabetes, heart problems, and a stroke in October 1994.

The veteran indicated that he was unable to walk without the 
use of his cane due to a fear of losing his balance.  He 
walked with limp, favoring the right lower extremity.  He had 
difficulty with and complained of pain on heel walking and 
toe-walking.

The veteran's back was straight with no deformity.  He had 
mild tenderness present in the lower back.  Straight leg 
raising was negative for back or leg pain in the sitting and 
supine position.  The veteran's lumbar spine range of motion 
was reported as follows:
	On examination	Normal
Flexion 	0 to 65 degrees	0 to 90 degrees
Extension	0 to 15 degrees	0 to 15 degrees
Right Lateral Bending	0 to 15 degrees	0 to 20 degrees
Left Lateral Bending	0 to 15 degrees	0 to 20 degrees

X-ray examination of the lumbar spine showed loss of lordosis 
with normal vertebral heights.  There was narrowing at L5-S1 
and mild narrowing at L4-L5.  There were sclerotic end plates 
and anterior and posterior osteophytes.  In the upper lumbar 
and lower thoracic spine there was bridging of the 
osteophytes superiorly.  There was a slight decrease in 
height of L1 and T12.  There was no rotation deformity.

The amputation of the veteran's right finger distal phalanx 
was noted and it was reported that he had normal muscle 
strength, sensation, and palpation of the upper extremities.

The veteran's right knee revealed full extension to 90 
degrees of flexion.  His right knee revealed 2+ swelling and 
generalized heat.  There was slight effusion.  He had 
anterior and anteromedial scars present.  There was 
tenderness, mostly in the anterior aspect, and there was 
medial collateral laxity.  There was also joint line 
tenderness, as well as slightly distal to the joint line.  
Muscle strength was noted as -5/5.

The left knee revealed full extension to 105 degrees of 
flexion, with complaints of pain.  There was guarding against 
flexion.  There was no instability.  There was medial joint 
line tenderness.  Patellar compression test was negative.  
There was an anteromedial scar present.  Muscle strength was 
noted as 5/5.

Scars were also noted from venous grafting in the lower 
extremities.  There was a 1 cm difference in leg length.

X-ray examination of the knees revealed severe narrowing of 
the medial compartment of the left knee with sclerotic end 
plates and large marginal osteophytes.  To a lesser extent, 
osteophytes were noted on the lateral aspect.  There were 
surgical clips noted on the lateral aspect of the left knee.  
There was large superior and inferior spurring of the left 
patella and well-marginated bony ossicle in the posterior 
aspect of the left knee that was possibly a loose body.  The 
right knee revealed a well-aligned total knee replacement.  
There were no signs of loosening or infection.  The tibia and 
femoral components were well-aligned.

With regard to the ankle of the feet, the veteran had mild 
bilateral hallux valgus.  His ankle showed no instability.

The examiner noted that the veteran was seen mainly with 
complaints of bilateral knee pain.  On physical examination, 
there was swelling, erythema, weakness, and a limitation of 
motion of the right knee secondary to recent surgery.  Slight 
laxity was anticipated after surgery.  There was slight 
tenderness present in the lower back with a limitation of 
motion.  X-ray examination showed evidence of spondylosis.  
There was clinical evidence, as well as X-ray examination 
evidence of degenerative changes of the left knee, mostly in 
the medial and patellofemoral compartments.  There was 
pitting edema of both lower extremities, as well as bilateral 
hallux valgus.  

The veteran was again examined in April 2000.  His chief 
complaint was bilateral lower extremity pain.  His medical 
history was reviewed.  The veteran indicated that he had hip 
tiredness, bilaterally, if he stood for too long a period.  
He reported that the posterolateral aspect of both gluteal 
areas were the source of his pain.  The veteran indicated 
having weakness in the right knee.  He stated that he was 
unable to go up or down stairs.  He complained of clicking, 
swelling and popping in the right knee.  He stated that no 
further surgery had been recommended for the right knee.  The 
veteran indicated that he had been followed up for the left 
knee at the Long Beach Veterans Administration and was told 
that his cartilage was "worn out."  He stated that a total 
knee replacement had been recommended; however, this had not 
been performed as of yet.  He denied any swelling in the left 
knee; however, he did complain of clicking and popping.

The veteran reported that he had been diagnosed with 
degenerative changes in the lumbar spine in 1999, during a 
compensation and pension evaluation at the VA Wilshire 
Hospital.  He indicated that he sustained a back injury in 
1992, and had had back problems since then.  He stated that 
he had pain when bending and walking, as well as standing.  
This was associated with weakness, fatigue and lack of 
endurance.  His symptoms occurred on a daily basis, and were 
described as uncomfortable.  Bending, prolonged standing and 
walking precipitated pain, and rest relieved his symptoms.  
He stated that during flare-ups, he had to "sit to rest 
while working."  He had not received any treatment or 
surgery for his spine condition.

The veteran indicated that he was able to brush his teeth, 
dress himself, shower, and cook, as well as drive a car.  He 
had difficulty walking and shopping.  He could not vacuum, 
push a lawn mower, garden, or shop due to pain.  The veteran, 
following discharge from the military, worked as a truck 
driver and electrician until eight years earlier.  He 
reported that he discontinued working at that time secondary 
to his right knee condition.

The veteran showed slight bilateral pes valgus and lurching 
to the right.  The veteran did not require assistive devices 
for ambulation in the examination room.  The veteran was 
markedly obese.

Examination of the lumbar spine showed no evidence of painful 
motion, muscle spasm, weakness or tenderness.  Straight leg 
raise test was negative, bilaterally.  Range of motion was 
within normal limits.  Range of motion is not affected by 
pain, weakness, fatigue or incoordination.

The right knee showed 2+ swelling, slight warmth and 1+ 
crepitus on range of motion.  There was 1+ valgus 
instability.  There was a scar, anteriorly, as well as a 
scar, anteromedially.  There was 2+ anteromedial joint line 
tenderness.  The left knee showed a scar, anteromedially. 
There was no tenderness and it was otherwise, normal.

Orthopedic diagnoses were status post right total knee 
replacement, with revisions in 1996 and December 1998, with 
overall good clinical result; left knee severe medial joint 
space degenerative disease; minimal bilateral hip 
degenerative joint disease; right-greater-than left great toe 
metatarsal phalangeal joint narrowing, deformity and 
degenerative joint disease; mild bilateral pes valgus; 
degenerative disc disease, lumbosacral spine.

The veteran was afforded a VA orthopedic examination in June 
2002.  The purpose of the orthopedic evaluation was to 
describe how any functional impairments from the veteran's 
service-connected disabilities would impact on both his 
physical and sedentary employment.

In addition to the veteran's knee injuries, he had bilateral 
carpal tunnel releases since he got out of the service.  In 
addition, while he was in the service he suffered a traumatic 
amputation of the distal phalanx of the right index finger.  
The veteran stated that the hand did not bother him.  He had 
some difficulty with his right big toe, but this gave him no 
problem.

With his right knee, he had difficulty with standing or 
walking, and he had pain along the medial joint line of the 
right knee.  With the left knee, if he stood or walked on it 
too long, he had pain in the knee.  He had been told he 
needed a total knee replacement on the left knee.  His back 
bothered him if he bent or if he stood over the sink while 
brushing his teeth or shaving.  He had no numbness or 
tingling, just pain.  Coughing and sneezing aggravated the 
low back pain.  He had no urinary symptoms.

The veteran had had coronary bypass surgery in addition to a 
stroke.  He stated the residuals of the stroke were that he 
could not move or walk too fast and he had an equilibrium 
problem.  The neurologist did not want him on ladders.  The 
veteran worked his last ten years as an electrician, which 
required much kneeling and much climbing of ladders.

On physical examination, his measurements were:
	RIGHT	LEFT
Thigh circumferences (10 cm above patella)	64 cm	66 cm
Calf circumference (10 cm below patella)	49 cm	48 cm
Arm circumference (7 cm from crease)	29 cm	30 cm
Forearm circumference (12 cm from crease)	29 cm	29 cm
Grip with Jamar Dynamometer (Pounds)	30-30-30	30-30-30

The veteran got on and off the examining table 
satisfactorily.  He had mild hallux valgus on the right side, 
with angulation 30 degrees and dorsiflexion at first metarso-
phalangeal joint was 30 degrees.  He was able to walk on his 
tiptoes and heels.  He could do a 50 percent kneel and squat. 

The veteran had a full range of motion of the neck.  His 
lumbar spine range of motion was noted as the following:
	ON EXAM	NORMAL
Forward Flexion: 	90 	90 degrees
Extension: 	25 	25 degrees
Right rotation: 	25 	35 degrees
Left rotation: 	25 	35 degrees
Right Lateral Flexion: 	25 	25 degrees
Left Lateral Flexion: 	25 	25 degrees

On forward flexion, the veteran maintained his lumbar 
lordosis, the motion occurring at the hips.  There was pain 
on flexion at 70-90 degrees of movement.  There was no 
weakness, fatigability, or lack of endurance or 
incoordination on movement.  Straight leg raising, both 
seated and supine, was 90 degrees.

Ranges of motion of the upper extremities were grossly 
normal.  Ranges of motion of the fingers are grossly normal 
with the exception of the right middle finger, which misses 
the midpalmar crease by a centimeter due to the absence of 
the distal phalanx.  In addition, the veteran had Heberden's 
nodes of fingers two, four, and five with ankylosis at the 
DIP joint; 30 degrees of the middle; 20 degrees of the index 
and little.  On the left hand, he had ankylosis of the DIP 
joints two through five with similar ankylosis, but his 
fingertips met the midpalmar crease.  Range of motion of the 
hips was within normal limits except for external rotation, 
which was 30 degrees bilaterally rather than 50 degrees.  
There was no pain, weakness, fatigability, lack of endurance, 
or incoordination on movement.

The veteran's knees had the following ranges of motion:
	RIGHT	LEFT	NORMAL
Flexion:	105	120	150 degrees
Extension:	-10	-5	0 degrees

Both knees were stable to stress.  Drawer and McMurray's 
tests were negative bilaterally.  There was pain noted at 
limits of motion.  There was no weakness, fatigability, lack 
of endurance, or incoordination.

Both of the veteran's ankles were swollen.  He had lost some 
50 percent of hindfoot motion, but this was difficult to 
determine whether it was just due to the swelling.  He had 
pitting edema from the mid tibias down, most likely secondary 
to his cardiovascular disease.  There was full range of 
motion of the ankles.  Deep tendon reflexes in the biceps, 
triceps, knee jerks, and ankle jerks were unobtainable.  

The examiner noted that he reviewed the veteran's medical 
records and the June 2001 Board remand instructions.  He 
diagnosed degenerative arthritis of the right knee, status 
post total knee replacement times three; amputation of the 
middle finger at the distal phalanx; degenerative arthritis 
of the left knee; hallux valgus, right foot, and degenerative 
arthritis of the lumbosacral spine.

The examiner noted that the veteran had not worked since his 
coronary bypass surgery.  He had worked as an electrician, 
which involved repeated kneeling, squatting, and climbing.  
He could no longer climb because of his equilibrium problem, 
as recommended by his neurologist, according to the veteran, 
and he certainly could not kneel and squat with the 
limitation of motion that he had in his right knee and 
continuing degenerative changes going on in his left knee.  
The right great toe and the amputation of the right index 
finger gave him no problems.

The examiner opined that the functional impairments that 
prevented him from physical and sedentary employment were 
that related to his knees and to the residuals of his stroke, 
but without the residuals of his stroke, he would still not 
be able to return and maintain his work as an electrician 
because of the limitation of function of his knees.  Due to 
his bilateral knee and low back conditions, the veteran was 
to avoid lifting more than 25 pounds, bending, kneeling, 
crawling and climbing ladders and flights of stairs.  The 
examiner concluded that the degree of medical probability 
that the service connected conditions render him unemployable 
was 25 percent based on the limitation of movement of the 
knees due to pain and to a lesser degree due to back pain.

The veteran underwent a general medical examination in July 
2002.  The examiner's review of the medical records indicated 
that the veteran was status post right knee replacement 
surgery, left knee degenerative disease, and degenerative 
disk disease of the lumbar spine.  The examiner also reviewed 
the veteran's medical history.  

The veteran reported constant pain on walking and prolonged 
standing, lasting 1-2 days depending on the activity.  Due to 
this, he had to rest his legs for 1-2 days and take pain 
medication.  He had no prosthetic implant in the left leg.

The veteran reported having a stroke in 1994.  He stated that 
he had two strokes around the same time.  He indicated having 
a long history of hypertension that began when he was in the 
military.  In 1993, he underwent coronary artery bypass 
surgery because of massive coronary artery disease.  At 
around the same time, he was diagnosed with having diabetes.  
The veteran reported being quite tired and fatigued all the 
time.  He stated that he spent most of his time in bed.  He 
complained of having a lack of energy and lack of muscle 
strength.  Recently, the veteran was evaluated by an 
ophthalmologist and was prescribed some eyedrops.  He stated 
that he was diagnosed with having glaucoma.  The veteran 
reported being unable to walk extensively due to pain in his 
legs, tiredness, and fatigue.

The veteran was taking Aspirin, Atenolol, Diltiazem for 
coronary artery disease and blood pressure control, 
Lisinopril, Minoxidil for blood pressure control, Coumadin 
for irregularly regular heart rate, Allopurinol for gout, 
Lovastatin for hypercholesterolemia, and insulin for 
diabetes.

On examination, the veteran was alert, well developed and 
well nourished in no apparent acute distress.  He was able to 
walk without the use of assistive devices, however he walked 
slowly.  The veteran was able to sit up from a supine 
position and transfer from a chair to the examination table, 
without major difficulties.

Examination of the skin was normal.  There were multiple 
scars over the right knee, which measured at 26 cm, 34 cm, 
and 17 cm in length.  There is no evidence of major 
ulceration or tissue loss.  There was some keloid formation 
and tenderness to palpation on the scars noted on the right 
knee.  There was one scar over the left knee that measured at 
9 cm in length and was nontender.  There is no evidence of 
tissue loss or ulceration.  There was a scar over the chest 
that measures at 27 cm due to previous coronary artery bypass 
surgery with some disfigurement, tenderness, and keloid 
formation.

Examination of the eyes showed evidence of background 
retinopathy.  Ears, nose and throat were normal, without 
evidence of exudates.  Examination of the lungs essentially 
revealed decreased breath sounds at both bases.  Clear to 
auscultation, without evidence of wheezing, rhonchi or rales.  
The expiratory phase was slightly decreased.

On examination of the heart, the rhythm and rate were regular 
with decreased S1 and S2.  There was displaced location of 
PMI to the sixth intracostal space, without murmurs, gallops, 
rubs or thrills.  According to the New York Heart Association 
scale, the veteran's cardiac condition would fit into scale 
2, slight limitation of activities.

The veteran's abdomen was obese, soft and non-tender with 
decreased bowel sounds present.  He had no 
hepatosplenomegaly, ascites, rebound, guarding, evidence of 
hernia, striae, or peripheral vein distention.  On 
examination of his extremities, there was no evidence of 
varicose veins.  His deep circulation appeared to be intact; 
with no clubbing or cyanosis. There was trace edema over the 
bilateral lower extremities that is difficult to appreciate 
due to underlying obesity.  The veteran was right-hand 
dominant, and could make a fist with both hands with normal 
strength.  His leg lengths, from the anterior superior iliac 
spine to the medial malleolus, were equal.  

Examination of the cervical spine revealed no muscle 
tenderness on both sides, without muscle spasm or weakness.  
The Cervical spine range of motion revealed flexion of 65 
degrees, extension of 50 degrees, right and left lateral 
flexion of 40 degrees, and right and left rotation of 80 
degrees. Range of motion was within normal limits. There was 
no pain, weakness, fatigability, lack of endurance or 
incoordination on movements.

Examination of the lumbar spine revealed no muscle tenderness 
in the lower area.  There was no muscle spasm or weakness.  
Range of motion was within normal limits.  Lumbar spine 
ranges of motion were flexion of 95 degrees, extension of 35 
degrees, right and left lateral bending of 40 degrees, and 
right and left rotation of 35 degrees.  There was no pain, 
weakness, fatigability, lack of endurance or incoordination 
on movements.

Examination of the upper extremities - including shoulders, 
elbows and wrists - revealed no tenderness, heat, redness, 
swelling, effusion, abnormal movement, instability, or 
weakness.  Range of motion was within normal limits.  There 
was no pain, weakness, fatigability, lack of endurance or 
incoordination on movements.

Examination of the hands revealed the veteran was able to 
make a tight fist bilaterally and had good approximation of 
the fingers to the midline except for the middle finger, 
which had a distance of 1 cm to the medial transverse fold.  
The thumb could fully approximate with the rest of the 
fingers.  Grip strength appeared to be equal, symmetrical and 
normal.  The veteran was able to tie shoelaces, as well as 
fasten and unfasten buttons.

Examination of the knees revealed no tenderness, heat, 
redness, swelling, effusion, abnormal movement, instability, 
or weakness. Range of motion was decreased primarily due to 
pain and stiffness throughout the range of motion, with pain 
as the main limiting factor.  The knees had flexion of 130 
degrees and extension of 0 degrees bilaterally.  There was 
bilateral knee crepitation.  Drawer and McMurray tests were 
negative.  There was no weakness, fatigability, lack of 
endurance or incoordination on movement.

Examination of the hips and ankles revealed no tenderness, 
heat, redness, swelling, effusion, abnormal movement, 
instability, or weakness. Range of motion was within normal 
limits.  There was no pain, weakness, fatigability, lack of 
endurance and incoordination on movements.

Examination of the feet did not reveal any signs of abnormal 
weight bearing.  There was no callus formation and no skin 
breakdown.  There was tenderness to palpation on the right 
great toe.  The veteran did not use any assistive devices for 
ambulation.  There was limited function on standing or 
walking due to bilateral knee pain.

Neurologic examination was normal in the upper and lower 
extremities, bilaterally.  Motor function appeared to be 5/5 
and normal in the upper and lower extremities.  There was no 
muscle atrophy, fasciculation or fibrillation in the upper 
and lower extremities.  Deep tendon reflexes were decreased 
at 1/2 in the upper and lower extremities, probably related 
to obesity.

Pulses were slightly decreased in all extremities, probably 
related to underlying obesity.

The veteran's posture was normal.  He was able to stand on 
toes and heels, taking a few steps.  He walked slowly without 
an assistive device but his gait was guarded.  There was 
evidence of limitation of standing or walking due to knee 
pain.

The examiner noted multiple diagnoses.  The veteran was noted 
to have multiple comorbid conditions, including diabetes, 
renal insufficiency, diabetic retinopathy, hypertension, 
gout, coronary artery disease status post coronary artery 
bypass surgery, and status post cerebral vascular accident 
(CVA).  The veteran also had quite advanced degenerative 
arthritis of both knees.  He was status post right knee total 
replacement surgery.  In addition, the veteran was a quite 
morbidly obese gentleman.  The diagnosis was primarily based 
upon the veteran's history, as well as his physical 
examination and medical record review.

The examiner noted that the veteran had diabetes with 
complications of diabetic retinopathy and renal 
insufficiency, coronary artery disease, and status post 
coronary artery bypass surgery and S/P CVA with residuals 
easy fatigability and weakness.  The veteran also had gout 
and was overtly obese.  Due to these multiple conditions, the 
veteran had significant impairment in his daily activities.  
He was limited from performing activities like frequent 
lifting and carrying more than 40 pounds, gardening, raking, 
pushing lawn mower, moving furniture and vacuuming.  
Evidently, the veteran's cardiac, neurologic, diabetic 
conditions and obesity were the main conditions that 
significantly prevented him in performing his usual 
activities.  To a lesser extent, his back and knee problems 
contributed to his limitation in prolonged ambulation.  

Law and Regulation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2003); 38 C.F.R. § 4.1 (2002).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2002).

VA policy provides that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities, but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
held that consideration must be given to two standards, an 
objective standard based on average industrial impairment and 
a subjective standards based upon a veteran's actual 
industrial impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2002).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or had difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

Analysis

As the veteran does not meet the schedular rating percentage 
standards for a total disability rating, i.e., as a result of 
a single service-connected disability ratable at 60 percent 
or more or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more, the 
matter of employability is determined by whether his overall 
service-connected disability picture warrants an extra-
schedular rating, with consideration of factors including his 
employment history and educational and vocational attainment.  
See 38 C.F.R. § 4.16(b).

Based upon the evidence of record, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's disability level.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected disabilities, that would take his case 
outside the norm so as to warrant an extraschedular rating.  
The schedule contemplates that for one following knee 
replacement surgery, a veteran would be unable to maintain 
employment - the veteran has been the beneficiary of a 100 
percent disability rating during those periods.

The VA examiners have not opined that the veteran is 
precluded from all forms of substantially gainful employment 
consistent with his education and employment background due 
to his service-connected disabilities.  The strongest 
suggestion of unemployability came from the June 2002 VA 
orthopedic examiner, who noted that that the veteran would 
not be able to seek employment as an electrician because of 
limitation of function of his knees.  The veteran was to 
avoid lifting more that 25 pounds, bending, kneeling, 
crawling or climbing ladders and stairs.  However, the 
veteran's employment history also includes being a truck-
driver and the examiner noted that the degree of medical 
probability that the veteran's service-connected conditions 
rendered him unemployable was 25 percent based on his knee 
and back disabilities.  The Board notes that a 25 percent 
medical probability is substantially less than at least as 
likely as not (50 percent or more likelihood), which would be 
required for a finding of unemployability.  ( See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001), for standard of 
proof.)  This low statistical probability figure, in 
combination with the most recent VA general medical 
examiner's opinion weigh against a finding of 
unemployability.  That examiner latter opined that the 
veteran's non-service-connected cardiac, neurologic, diabetic 
conditions and obesity were the main conditions that 
significantly prevented him in performing his usual 
activities, and to a lesser extent, his back and knee 
problems contributed to his limitation in prolonged 
ambulation.  Thus, the medical evidence of record shows that 
the veteran has significant nonservice-connected 
disabilities, which may not be considered in support of a 
claim for TDIU.  38 C.F.R. §§  3.341, 4.16 (2002); Van Hoose, 
supra.  It is also pertinent to note that history obtained 
from the veteran upon the June 2002 VA examination included 
not working since his coronary bypass surgery.

The Board notes there is no evidence of frequent hospital 
treatment for any service-connected disability and little 
competent evidence that suggests the veteran's employment 
difficulties are solely due to his service-connected 
disabilities.  While the veteran last worked in 1992 and had 
had three knee surgeries since that time, the veteran had 
also had during the same period a quadruple bypass and a 
stroke.  He also had hypertension, diabetes mellitus, and is 
noted to be obese.  While the veteran had had three surgeries 
on his knee, these took place over a period of six years.  In 
fact, medical evidence indicates the veteran's present 
service-connected disabilities, while having a definite 
impact, do not preclude substantially gainful employment and 
suggest he is unemployable because of a nonservice-connected 
cardiac, neurologic, diabetic, and weight conditions.  
Therefore, the Board finds that a total disability rating 
based upon individual unemployability is not warranted.

There is no evidence presented that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits.  
Such evidence, while not controlling would be persuasive 
regarding the veteran's ability to maintain substantially 
gainful employment.  See Collier v. Derwinski, 1 Vet. App. 
413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).  In this case, recent VA 
examinations, obtained pursuant to a Board remand, included 
opinions as to the degree of impairment caused by the 
service-connected disabilities.  Neither of these opinions 
indicate that the veteran would be unable to obtain all forms 
of substantially gainful employment consistent with his 
education and employment background based on the impairment 
from his service-connected conditions.  
The Board finds that the relevant medical evidence, to 
include the employment opinion of the June 2002 and July 2002 
VA examiners, does not support the veteran's claim.  The 
veteran's service-connected disabilities do not present a 
disability picture with any unusual or exceptional 
circumstances that would take his case outside the norm so as 
to warrant extraschedular ratings or preclude substantially 
gainful employment consistent with his education and 
employment experience.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

